Citation Nr: 0003328	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-01 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right lower extremity, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from April 1942 to 
September 1943.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's varicose veins of the right leg are 
manifested primarily by leg pain and cramping.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
varicose veins of the right leg have not been met at any time 
since the initial grant of service connection.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10 (1999), Part 4, Diagnostic Code 7120 (1997) 
(prior to January 12, 1998) and Diagnostic Code 7120 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran has had a service-connected disability evaluation 
of 50 percent for deep venous thrombosis with varicosities of 
the left lower extremity since 1965.

In June 1997, the veteran sought to reopen a claim of 
entitlement to service connection for varicose veins of the 
right lower extremity, claimed as secondary to service-
connected varicose veins of the left lower extremity.  The RO 
had previously requested the veteran's treatment records from 
Tampa VA medical center and Bay Pines VA medical center.  
Tampa replied in September 1996 that the veteran had not been 
seen in that facility in over five years.  Medical treatment 
records from Bay Pines dated from January 1995 to August 1996 
were associated with the file.  Varicose veins of the abdomen 
and both lower extremities were noted on outpatient treatment 
records in February, May, September, and October 1995, and in 
January 1996 without specific findings.  In May 1996, he 
complained of some subjective numbness over the right thigh, 
but he felt it when touched by a brush.  In July 1996, the 
veteran complained of a "hot" sensation running down his 
right leg.  In August 1996, a treatment note indicated 
extreme venous insufficiency and varicose veins, left greater 
than right.  Sensation was said to be altered, most likely 
secondary to venous stasis.

Outpatient treatment records dated in 1997 dealt primarily 
with varicosities of the abdomen.
 
In September 1997, the veteran was examined for diseases of 
the veins and arteries.  The veteran complained of pain in 
both feet along with aching of the left, not right, leg.  On 
examination, he was noted to be wearing support stockings and 
pelvic support.  His peripheral pulses were good, but 
varicose veins of the left lower extremity were marked.  He 
also had some varicose veins of the right lower extremity.  
He complained of pain and numbness and said he also had 
weakness in the left leg with walking.  There was no apparent 
cardiac involvement.  Skin was warm to the touch.  There was 
discoloration in the skin of the left ankle and foot.  The 
examiner assessed the right lower extremity varicose veins to 
be secondary to the left leg deep venous thrombosis secondary 
to ruptured appendix in 1943.

The examiner also commented that, with repeated activity, the 
veteran would have weakness in his left lower extremity as 
well as decreased range of motion of the left foot.

Following a review of the medical records, the RO granted 
service connection for varicose veins of the right leg 
secondary to the veteran's service-connected left leg 
disability.  VA Form 21-6796, Rating Decision, January 26, 
1998.  A 10 percent disability rating was assigned.  The 
veteran was notified of the decision and he has appealed to 
the Board for review.


II.  Analysis

The United States Court of Appeals for Veterans Claims 
(Court), has previously held that a claim for an increased 
rating for a disability is generally well-grounded when an 
appellant indicates that the severity of the disability has 
increased.  See Proscelle v. Derwinski, 2 Vet. App. 629, 631-
632 (1992).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Thus, in 
accordance with 38 U.S.C.A. § 5107 (West 1991), and Murphy v. 
Derwinski, 1 Vet. App. 78 (1990), the appellant has presented 
a well-grounded claim.  The facts relevant to this appeal 
have been properly developed in that the appellant has been 
accorded an examination, his medical records have been 
associated with the file, and there is no indication of 
additional relevant treatment records that should be 
obtained.  Accordingly, the duty to assist has been 
discharged and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not explicitly consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has, however, considered all the evidence of the record at 
each stage of the proceedings on appeal.  It has addressed 
the appropriate regulations.  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the appellant in considering the issue as one of 
entitlement to a higher rating on appeal from the initial 
grant of service connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since service 
connection was granted.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  In 
the particular circumstances of this case, the Board sees no 
prejudice to the veteran in recharacterizing the issue on 
appeal to reflect his disagreement with the initial 
disability evaluation assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a Supplemental Statement of the Case (SSOC) that 
correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1999).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the course of the veteran's claim, the diagnostic 
criteria used for the rating of varicose veins have been 
changed, effective in January 1998.  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.

There are potentially significant differences under the 
former and current regulations that may affect the type of 
evidence and argument submitted by a claimant.  As the 
claimant has received notice of the potential applicability 
of the amended regulations, and has been given an opportunity 
to submit evidence and argument pertaining to evaluation of 
his right leg condition under the amended regulations, he is 
not prejudiced by the Board's consideration of both the old 
and new rating criteria.  

Under the criteria in effect prior to January 1998 [see, 38 
C.F.R., Part 4, Diagnostic Code 7120 (1997)] mild varicose 
veins, or those with no symptoms, were evaluated as 
noncompensable.  Moderate varicose veins, with varicosities 
of the superficial veins below the knees, with symptoms of 
pain or cramping on exertion, warranted a 10 percent 
evaluation whether unilateral or bilateral.  Moderately 
severe varicose veins, involving the superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in diameter, with symptoms of 
pain or cramping on exertion and no involvement of the deep 
circulation warranted a 20 percent evaluation if unilateral 
and a 30 percent evaluation if bilateral.  Severe 
varicosities below the knee, with ulceration, scarring, or 
discoloration and painful symptoms were to be rated as 
moderately severe.

Severe varicose veins, involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration and no 
involvement of the deep circulation, warranted a 40 percent 
evaluation if unilateral and a 50 percent evaluation if 
bilateral.

Pronounced varicose veins required the findings of the severe 
condition with secondary involvement of the deep circulation, 
as demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation for a 50 percent evaluation if 
unilateral and a 60 percent evaluation if bilateral.

Under these criteria, the veteran's right leg varicose veins 
are no more than 10 percent disabling.  The medical evidence 
shows that, on his periodic check-ups for his varicose veins, 
his complaints have primarily involved his left leg or 
abdomen.  He complained of subjective numbness of the right 
thigh on one occasion, and on another of a burning sensation 
in the right leg, but no objective findings were associated 
with these reported symptoms, other than that he could sense 
a brush in spite of the reported numbness.  On the VA 
examination, the examiner noted some varicosities of the 
right leg, but the findings relating to pain, weakness, 
edema, and additional limitation on use were limited to the 
left leg.  There is no evidence of involvement of the long 
saphenous vein.  There is no evidence of ulceration, 
scarring, or discoloration of the right leg.  Accordingly, 
the preponderance of the evidence is against a higher 
evaluation for right leg varicosities under the old rating 
criteria.

The revised rating criteria provide ratings for unilateral 
involvement.  If more than one extremity is involved, each 
extremity is to be separately evaluated and combined, using 
the bilateral factor if applicable.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1999).  Asymptomatic palpable or 
visible varicose veins are to be evaluated as noncompensable.  
Those manifested by intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery warrant a 10 percent evaluation.

Varicose veins manifested by persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema, warrant a 20 percent 
evaluation.  Those manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration are evaluated as 40 percent disabling.  A 60 
percent evaluation requires persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  A 100 percent evaluation requires massive board-
like edema with constant pain at rest attributable to 
varicose veins.

The preponderance of the evidence is likewise against a 
higher evaluation than 10 percent under the revised criteria.  
Neither the medical records nor the examination report show 
chronic discoloration or persistent edema of the right leg.  
There is no evidence of lower extremity ulcers.  The skin has 
always been warm and dry.  The veteran's complaints of aching 
and fatigue after standing meet the criteria for a 10 percent 
evaluation.  While he may have some edema, there is no 
evidence that it is persistent, as it has not been noted on 
examination or in treatment. 

The Board acknowledges that this condition causes the veteran 
pain and discomfort, and may produce occasional swelling.  
However, mild stasis dermatitis, ulceration, eczema, the lack 
of pedal pulses, and cardiac involvement have not been shown.

The preponderance of the evidence is against a higher 
evaluation than 10 percent for varicose veins of the right 
leg at any time since the initial grant of service 
connection.



ORDER

Entitlement to an evaluation in excess of 10 percent for 
varicose veins of the right leg is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

